Title: From Thomas Jefferson to Thomas Barclay, 4 July 1787
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Paris July 4. 1787.

I wrote you a fortnight ago an account of what had passed on your subject that day. Yesterday I had a long conference with M. de [Rayneval]. It is impossible for a person to be more cordially disposed than M. de Montmorin but opposition from another quarter of the [sea] and the difficulty of the case [trouble] him. [Rayneval] observed to me that there was no country in Europe but France which took any notice of the character of a minister en passage between two other nations: but France doing it for other nations, I observed, and he agreed she should do it for us. But he repeated the objection of your long stay at Bourdeaux, and I the answer which I had before given on that subject, and which admits no reply. He added what I had never heard before: that France does not permit even a minister to her own court to depart without paying his debts, or giving either private or public security for them. I denied that this could be justified by the law of nations. He said he would send me a copy of the memoir on that subject which his court had sent to all the courts of Europe in the case of the Landgrave of Hesse, and ended by pressing the distress in which M. de Montmorin found himself, and how much they should be relieved by an amicable arrangement. I am afraid they are pressing on the other side a reversal of the decision of Bordeaux. I always suppose that the most honest way of acting for another is to give a true state of things without disguise. I therefore told you in the first moment at Bordeaux what I thought  of it. As soon as I found that the practice of this country relative to a minister en passage allowed an opening in your favor, I pushed it and still push it on that point. But they oppose their practice as to the debts even of a minister to their court. I make it a point to remove from the minds of those with whom I speak all doubts as to your conduct, and I believe I satisfy them, as I am satisfied myself of it’s perfect rectitude. I shall not fail to urge for you whatever their usage will admit; but acknolege that I apprehend for the event, and that an amicable arrangement should be pressed on your part. It is some days since I heard from your family. They were then well. I am in daily hopes of receiving a letter from you in answer to my last, and beg you to count on any service I can render you in this or any other matter as well as on the sentiments of esteem and friendship with which I have the honour to be Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

